Citation Nr: 1816368	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy and/or sciatica prior to September 24, 2010 and in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy and/or sciatica prior to September 24, 2010 and in excess of 20 percent thereafter.

4.  Entitlement to a rating in excess of 20 percent for left shoulder impingement syndrome with rotator cuff tendinitis, status post anterior labral tear repair, and traumatic arthritis.

5.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome.

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979 and from April 1979 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied increased ratings for the disabilities on appeal, continuing the previously assigned ratings of 40 percent for a low back disability; 10 percent each for right and left lower extremity radiculopathy and/or sciatica and 10 percent for a left shoulder disability; and a noncompensable (0 percent) rating for a left knee disability.  

An October 2012 rating decision increased the assigned ratings for right and left lower extremity radiculopathy and/or sciatica to 20 percent each, effective September 24, 2010.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to increased ratings for right and left lower extremity radiculopathy and/or sciatica remains in appellate status.

Similarly, in a February 2014 rating decision, the RO increased the rating for the left shoulder disability to 20 percent and for the left knee to 10 percent, both effective July 25, 2013.

In August 2016, the Veteran failed to appear for a Board video conference hearing for which he was notified in July 2016.  Because he has not requested the hearing be rescheduled or provided good cause for his failure to appear, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In October 2016, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  After completing the requested actions, a December 2017 rating decision granted an earlier effective date of December 14, 2009 for the assignment of higher ratings for the left shoulder and left knee disabilities, and the AOJ readjudicated the claims in a December 2017 supplemental statement of the case (SSOC) and returned the appeal to the Board.


FINDINGS OF FACT

1.  Degenerative arthritis of the thoracolumbar spine has been manifested by forward flexion limited to 30 degrees with pain on motion, mild degenerative disc disease of the thoracic and lumbar spine confirmed by x-ray evidence, and no competent and credible evidence of incapacitating episodes having a total duration of at least 6 weeks during a 12-month period due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 

2.  Right lower extremity radiculopathy and/or sciatica has been manifested at worst by mild incomplete paralysis of the sciatic nerve prior to September 24, 2010, and thereafter by moderate incomplete paralysis of the sciatic nerve.

3.  Left lower extremity radiculopathy and/or sciatica has been manifested at worst by mild incomplete paralysis of the sciatic nerve prior to September 24, 2010, and thereafter by moderate incomplete paralysis of the sciatic nerve.

4.  The left shoulder disability has been manifested at worst by motion limited at shoulder level on forward flexion and abduction with pain on motion and arthritis confirmed by x-ray evidence.

5.  Left knee patellofemoral pain syndrome has been manifested by full range of motion with pain documented at the endpoint of flexion at 140 degrees on VA examination in July 2013 and no evidence of left knee arthritis on imaging studies or recurrent subluxation or lateral instability.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5237 (2017).

2.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy and/or sciatica prior to September 24, 2010, and in excess of 20 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy and/or sciatica prior to September 24, 2010, and in excess of 20 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5201 (2017).

5.  The criteria for a rating in excess of 10 percent for left knee patellofemoral pain syndrome have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his former representative or agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Generally, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on undertaking the motion.  Id.; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Factors of joint disability reside in reductions of their normal excursion of movements in different planes and consideration will be given to less movement or more movement than normal, weakness, excess fatigability, incoordination, painful movement, swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  Id.  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In this case, the Veteran had filed a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, which VA received on June 23, 2010.  A TDIU was granted, initially effective September 24, 2010, but later became effective November 7, 2008.  Subsequently, the combined evaluation for compensation of the Veteran's service-connected disabilities increased to 100 percent, effective June 14, 2013, and the TDIU was discontinued from that date.  In connection with the TDIU claim, the RO also adjudicated the issue of whether higher disability ratings were warranted for each of the Veteran's service-connected disabilities.  As a result, the issues on appeal arise from the Veteran's June 23, 2010 claim.

A. Low Back and Lower Extremities

The Veteran's thoracolumbar strain with multilevel degenerative disc disease and compression fracture at T8 is rated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5243 pertains to intervertebral disc syndrome, and 5237 refers to lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

Intervertebral disc syndrome is rated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to disability of the thoracolumbar spine.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. Note 2.  Range of motion measurement is rounded to the nearest five degrees.  Id. Note 4.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. Note 5.

Associated objective neurologic abnormalities are evaluated separately, under an appropriate diagnostic code.  Id. Note 1.

The Veteran's right and left lower extremity radiculopathy and/or sciatica has been rated 10 percent disabling for each extremity, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  Effective September 24, 2010, the disability rating for each lower extremity was increased to 20 percent.  

Diagnostic Code 8520 provides a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, and 60 percent for severe incomplete paralysis with marked muscular atrophy.  A maximum schedular rating of 80 percent is warranted for complete paralysis of the sciatic nerve, in which the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with diseases of the peripheral nerves and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The words mild, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Also, the use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

During a VA examination on September 24, 2010, the Veteran described having back pain varying from 4/10 and flaring to 10/10, with flare-ups occurring three times per day with activities such as mowing the lawn or doing housework.  He denied any periods of incapacitation due to his back or having any surgery or injections.  He reported having normal bowel and bladder control and having some pain into the left lower extremity down to the knee, which occurred two to three times per week, lasting 20 to 30 minutes during each episode.  He stated he could walk up to one mile at a time, but was unable to run.  

Lumbar spine range-of-motion findings were reported as follows: forward flexion to 45 degrees with pain, extension to 30 degrees, right and left lateral bending (flexion) and right and left rotation each to 30 degrees and not limited by pain.  Strength, coordination, and endurance were normal and there was no sign of fatigue on repeated trials.  Physical examination findings included normal gait; somewhat straightened lumbar curve; tenderness over the thoracic and lumbar spine, but without spasms; normal strength with no atrophy or asymmetry; and intact sensation and normal (2+) reflexes.  After reviewing a prior thoracic and lumbar spine MRI study, the diagnosis was multilevel degenerative disc disease of the thoracic and lumbar spine with compression fracture of T8.  There was sciatica, but no indication of radiculopathy.  The examiner remarked that the Veteran was limited in activities requiring repetitive bending or lifting, had difficulty with routine house and lawn chores, and needed to lie down for short periods of time during flare-ups.

During a July 2012 VA neurology visit, the Veteran described intractable back and leg pain.  He denied bowel or bladder problems or any weakness in his lower extremities.  The examiner observed the Veteran had a normal gait, but he described severe pain while walking.  He reported trying a cane at home, but experienced upper extremity pain on the side he was using.  The assessment was chronic pain - shooting pain from lower back to the bilateral legs, consistent with lumbosacral radiculopathy.  The neurologist instructed him to try a walker at home.   

In October 2012, the Veteran's former agent submitted on the Veteran's behalf two completed "Lumbar Spine Impairment Questionnaires" created by The National Veterans Disability Advocates.  A June 2012 report completed by D. McAdams, LAc, a licensed acupuncturist, diagnosed upper and lower back pain and shoulder and chest pain.  Ms. McAdams indicated that range-of-motion testing was deferred due to back pain and at times the Veteran was bedridden due to pain.  Clinical findings included tenderness, muscle spasm, and muscle weakness.  Ms. McAdams reported that during the last 12-month period that Veteran had been prescribed 6 weeks or more of bed rest due to a period of acute signs and symptoms from intervertebral disc syndrome.  Ms. McAdams also reported that the Veteran had been diagnosed with moderately severe right and left lower extremity radiculopathy secondary to the service-connected spinal impairment.

In July 2012, a private neurologist, I. Spokoyny, M.D., completed the same questionnaire.  The primary reported symptoms were severe back pain, radiation to both legs, and loss of sensation to the bilateral ankles.  The diagnosis included degenerative disease of the spine confirmed by x-ray evidence and MRI and moderate lumbosacral radiculopathy of each lower extremity.  Lumbar spine range-of-motion findings were reported as follows: [forward] flexion, extension, right lateral flexion, and left lateral flexion each to 30 degrees; and right and left rotation each to 20 degrees.  Other clinical findings included sensory loss and positive straight leg raising test.  Dr. Spokoyny indicated the Veteran's pain limited his walking and his daughter completed most of his activities of daily living; however, during the past 12 months he had not been prescribed bed rest due to a period of acute signs and symptoms as the result of intervertebral disc syndrome.

An October 2012 VA pain medicine note documents the Veteran's complaint of lumbar and thoracic spine pain.  Focused examination findings included full range of motion of the lumbar spine with pain on motion, bilateral lower extremities, and bilateral upper extremities; normal muscle tone and strength of the lumbar spine and lower extremities; tenderness to palpation of the lumbar spine; and steady gait ambulating to the exam room without assistance.  Lumbar and thoracic spine x-ray studies from June 2012 revealed degenerative disc disease of the lumbar and thoracic spine.

During a July 2013 VA examination, the Veteran described midback pain and constant, severe low back pain both ranging from 2/10 to 10/10.  He endorsed muscle spasm, cold weather intolerance, stiffness, and knife-and-pricking-type pain in the right buttocks to the foot and similar symptoms on the left.  He stated he could sit or stand for 20 minutes and drive for one hour.  He reported some relief from heat and warm showers, acupuncture, and lying flat.  He stated he had flare-ups that impact the function of his back, requiring him to cease his activity, rest, and seek pain management treatment.  He denied use of any assistive device as a normal mode of locomotion.

Lumbar spine range-of-motion testing revealed forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion each to 10 degrees, and right and left lateral rotation each to 15 degrees.  There was objective evidence of painful motion at the end range of each plane of motion.  Following repetitive-use testing, there was no additional loss of motion.  The examiner indicated that less movement than normal, weakened movement, excess fatigability, and pain on movement contributed to the Veteran's back disability.  Other examination findings included the following: tenderness to palpation; no guarding or muscle spasm; normal strength without muscle atrophy; normal reflex and sensory function; and mild radiculopathy bilaterally involving the sciatic nerves. 

A May 2017 VA pain medicine note recorded full active range of motion of the lower back in all planes with pain noted on left rotation; tenderness to palpation; and steady gait without assistance.

During a September 2017 VA examination, the Veteran complained of chronic lower back pain that gets worse with prolonged standing, walking, stooping, and squatting, adding that he could not sit or stand in one position longer than 20 minutes.  He described flare-ups that result in more pain and decreased range of motion and reported regular use of a walker for his back disability.  He denied having any back surgery or any associated bowel or bladder problems.  Range-of-motion testing revealed forward flexion to 90 degrees, extension to 20 degrees, and right and left lateral flexion and lateral rotation each to 30 degrees.  There was no pain on motion, no evidence of pain with weight-bearing, and no objective evidence of pain on palpation of the thoracolumbar spine.  After repetitive-use testing, there was no additional loss of range of motion.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time or with flare-ups. 

On physical examination, there was no ankylosis; no guarding or muscle spasm of the thoracolumbar spine; muscle strength was normal with no atrophy present; and reflex and sensory function was normal.  A review of imaging studies revealed mild degenerative disc disease involving the thoracic and lumbar spine.  Radiculopathy affecting the sciatic nerve was present bilaterally without constant pain, but with usually dull, mild, intermittent pain; mild paresthesias and or dysthesias; and mild numbness bilaterally.  The examiner characterized the severity of the Veteran's radiculopathy as mild, incomplete sciatic nerve paralysis, bilaterally.  The examiner also concluded the Veteran had intervertebral disc syndrome; however, a review of the claims file revealed he had not had any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner summarized that due to the Veteran's back and peripheral nerve disabilities, he could perform only light physical and sedentary tasks.

Having considered the medical and lay evidence of record, the Board finds that a rating higher than 40 percent for the Veteran's low back disability, and ratings higher than the 10 and 20 percent ratings assigned for right and left lower extremity radiculopathy before and since September 24, 2010, are not warranted.

Throughout the appeal, the Veteran's low back disability has been manifested, at worst, by forward flexion limited to 30 degrees with pain on motion with mild degenerative disc disease of the thoracic and lumbar spine confirmed by x-ray evidence.  These findings are consistent with the 40 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A higher rating under these criteria is not warranted, however, because the evidence of record demonstrates the Veteran does not have ankylosis of the spine or symptoms which more nearly approximate ankylosis of the spine.  He does not contend otherwise.  He retains motion in his spine and does not exhibit any of the indicia of ankylosis such as difficulty walking due to a limited line of vision or breathing limited to diaphragmatic respiration.  See Note (5).  

Similarly, the Board considered whether a rating higher than 40 percent is warranted for the Veteran's low back disability based on incapacitating episodes.  In this regard, the Board acknowledges the June 2012 report by the Veteran's acupuncturist that he had been prescribed bed rest by a physician and treatment by a physician for six weeks within the past 12-month period.  However, the acupuncturist's statement appears to be unsupported and further contradicted by other VA and private contemporaneous medical evidence of record.  Notably, the July 2012 private neurologist reported that no bed rest had been prescribed in the last 12-month period and VA treatment records during that time period and throughout the appeal document that no bed rest was prescribed by a physician.  Moreover, because the acupuncturist is not a physician, the Board cannot accept any bed rest or treatment prescribed by the acupuncturist as competent or credible evidence of incapacitating episodes.  Therefore, the claim for a rating in excess of 40 percent for the Veteran's low back disability must be denied.

Considering the Veteran's right and left lower extremity radiculopathy, the Board finds that ratings higher than those currently assigned are not warranted for either extremity.  Prior to September 24, 2010, VA treatment records document the Veteran's history of bilateral lower extremity sciatica, but do not describe the degree of impairment or paralysis.  Similarly, although the AOJ increased the rating for radiculopathy and/or sciatica to 20 percent for each lower extremity effective September 24, 2010, the VA examination report from that date did not describe the degree of the right and left sciatica present on examination.

In comparison, the July 2012 private neurologist reported the Veteran's lumbar radiculopathy to be moderate in each extremity and the Board finds the July 2012 evaluation by a VA neurologist tends to support that conclusion, particularly based on the Veteran's pain on walking and the neurologist's recommendation to try using a walker at home.  Therefore, the Board finds that the evidence of record dated prior to July 2012 supports a 10 percent rating for each lower extremity based on mild incomplete paralysis and a 20 percent rating for each lower extremity from July 2012 for moderate incomplete paralysis.  Nevertheless, as the AOJ assigned a 20 percent rating for radiculopathy of each lower extremity from September 24, 2010, the Board will not disturb the 20 percent ratings from that date.

For the time period prior to September 24, 2010, the Board finds that a higher, 20 percent rating for radiculopathy of each lower extremity is not warranted because the evidence of record does not demonstrate moderate incomplete paralysis of the sciatic nerve.  For the time period from September 24, 2010, the Board finds that a higher, 40 percent rating for radiculopathy of each lower extremity is not warranted because the preponderance of the evidence demonstrates the Veteran's radiculopathy is not manifested by moderately severe incomplete paralysis of the sciatic nerve.  The Board again acknowledges the June 2012 assessment by the Veteran's private acupuncturist of moderately severe radiculopathy in each lower extremity.  However, because the remainder of the evidence for the time period from September 24, 2010 (other than the July 2012 private and VA neurology reports) describes the severity of the Veteran's radiculopathy of each lower extremity as mild, the Board finds the evidence of record more nearly approximates the criteria for a 20 percent rating at the highest for each lower extremity.  Therefore, the claim for higher ratings than those currently assigned for right and left lower extremity radiculopathy must be denied.

B. Left Shoulder

The Veteran's left shoulder impingement syndrome with rotator cuff tendinitis, status post anterior labral tear repair, and traumatic arthritis, has been rated 20 percent disabling pursuant to Diagnostic Code 5010-5201.  (Service connection has also been established for a left shoulder surgical scar, which is not an issue on appeal).

Diagnostic Code 5010 directs that traumatic arthritis is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is warranted for x-ray evidence of arthritis with evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  The 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id., Note 1.  In addition, the 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024.  Id., Note 2.

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence of record indicates the Veteran is right hand dominant.  Therefore, his left shoulder disability is rated as the minor shoulder joint.

Pertinent to the minor shoulder and arm, Diagnostic Code 5201 provides a 20 percent rating for limitation of arm motion at shoulder level [forward flexion or abduction], a 30 percent rating for limitation of arm motion midway between the side and shoulder level [abduction], and a 40 percent rating for limitation of arm motion 25 degrees from the side [abduction].  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

During a September 2010 VA examination, the Veteran reported he was right handed and described left shoulder pain from his neck and being unable to sleep on his side.  He reported that since his in-service left shoulder surgery for multiple dislocations, his shoulder continued to sublux and had sharp nerve-type pain daily, but he did not require pain medications for his shoulder.  He stated he could not carry or lift more than 10 to 20 pounds.  

On left shoulder examination, there was no atrophy, hypertrophy, or inflammation.  He did have instability in the shoulder with a very positive sulcus sign of 1cm or more.  Left shoulder range of motion testing was unrestricted on repeated trials with no significant pain with abduction and flexion to 180 degrees, extension to 50 degrees, and internal and external rotation to 90 degrees.  Strength, coordination, and endurance were normal, and there was no fatigue evident.  The examiner observed that radiographs from 2009 were normal.  The examiner commented that there was mild impairment in the Veteran's activities due to his nondominant shoulder disability, but daily activities were not limited and there was no further impairment due to flares.

The Veteran presented for a VA examination to evaluate the severity of his left shoulder in July 2013.  He reported constant, sharp to dull left shoulder pain, deformity, a feeling of shoulder instability, and being unable to sleep on his shoulder due to pain.  He stated he preferred work at the shoulder-level or below; and he did no lifting, push-ups, or pull-ups.  He endorsed left shoulder flare-ups, requiring him to cease activity and rest.  He denied having any shoulder surgery or procedures.

Left shoulder range-of-motion testing revealed flexion to 90 degrees and abduction to 90 degrees with objective evidence of pain at each endpoint of motion.  Following repetitive-use testing, left shoulder flexion increased to 95 degrees while abduction remained at 90 degrees; there was no additional limitation in range of motion.  (A February 2014 addendum report indicated that external shoulder rotation was to 60 degrees bilaterally, while internal rotation was to 40 degrees bilaterally).  The examiner indicated that less movement than normal, weakened movement, excess fatigability, and pain on movement contributed to the Veteran's left shoulder functional loss or impairment.  

Other left shoulder examination findings included the following: pain on palpation of the acromioclavicular (AC) joint, guarding, diminished strength on left shoulder flexion and abduction with active movement against some gravity, no ankylosis of the glenohumeral articulation (shoulder joint), positive rotator cuff testing indicative of tendinopathy or tear, no history of mechanical symptoms such as clicking or catching or of recurrent dislocation, and positive shoulder instability testing.  The examiner reported that imaging studies revealed left shoulder arthritis and a partial tear of the rotator cuff.  The examiner described the functional impact of the Veteran's left shoulder disability on his ability to work as restricting work to the shoulder level or below because overhead work would aggravate his symptoms.

During a September 2017 VA examination, the Veteran described chronic left shoulder pain with flare-ups caused by lifting his arm above his chest.  He stated he could not reach overhead or lift objects above his chest with his left arm.  He denied having left shoulder surgery other than during military service.  Range-of-motion testing was conducted for both shoulders.  The left shoulder had flexion to 140 degrees with pain, abduction to 100 degrees with pain, and internal and external rotation each to 90 degrees without evidence of painful motion.  There was evidence of pain with weight-bearing and nonweight-bearing and on passive motion testing.  After repetitive-use testing, there was no additional loss of function or range of motion.  However, the examiner found that pain significantly limited functional ability with repeated use over time and with flare-ups.  Other findings included moderate pain on palpation; normal muscle strength without atrophy; no ankylosis; positive rotator cuff testing indicative of tendinopathy or tear; no shoulder instability, dislocation, or labral pathology; no clavicle, scapula, AC joint, or sternoclavicular joint disorder suspected; no disorder or impairment of the humerus, including any loss of head, nonunion, or fibrous union; and arthritis confirmed by imaging studies.    

VA treatment records dated to November 2017 reflect complaints and treatment for left shoulder pain, including injections and physical therapy.  At no time, however, was his left shoulder range of motion limited to 25 degrees from the side.  Similarly, the records do not document any left shoulder ankylosis or impairment of the humerus.

Having considered the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's left shoulder disability, which is rated as the minor shoulder joint, is not warranted.  Throughout the appeal, his left shoulder range of motion has been manifested, at worst, by motion limited at shoulder level (90 degrees) on forward flexion and abduction with pain on motion and arthritis confirmed by x-ray examination.  These findings are consistent with the 20 percent rating currently assigned based on limitation of motion under Diagnostic Code 5201.  A higher rating is not warranted because his left arm motion has not been limited to 25 degrees from his side, even during periods of flare-ups or after repetitive use.  The Board has considered whether a higher rating is warranted based on other potentially applicable criteria, but finds that such claim must be denied because the evidence shows the Veteran does not have left shoulder ankylosis or impairment of the humerus manifested by fibrous union, nonunion, or loss of head of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  Under these circumstances, a higher rating for the left shoulder disability must be denied.

C. Left Knee

The Veteran's left knee patellofemoral pain syndrome has been rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 based on limitation of flexion.  

For VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.  Ratings for limitation of flexion of a knee are assigned as follows: flexion limited to 60 degrees is 0 percent; flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Ratings for limitation of extension of the knee are assigned as follows: extension limited to 5 degrees is 0 percent; extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  Id., Diagnostic Code 5261.  

VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both Diagnostic Codes.

Diagnostic Code 5257 pertains to other impairment of the knee involving recurrent subluxation or lateral instability and provides a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  VA General Counsel has held that separate ratings may be assigned for arthritis and instability under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

The Veteran was afforded a VA examination in September 2010.  He described having a constant tight feeling in his left knee with increased symptoms when climbing stairs.  He denied any history of swelling, locking, or buckling; requiring a knee brace; or having any knee surgery or injections.  Left knee active and passive range-of-motion testing was "comparable to that of the right knee" and was "unrestricted at 140 degrees flexion and 0 degrees full extension."  On repeated trials, there was no indication of pain or fatigue, and strength, coordination, and endurance were normal.  Other examination findings included normal gait with normal appearing left knee; no erythema or swelling; no areas of tenderness found; and stable left knee.  Left knee radiographs were reported as normal.  The examining physician concluded the Veteran's left knee patellofemoral pain syndrome caused no significant limitation in work or daily activities and he had no significant flares.

An October 2012 VA pain medicine note reflects the Veteran's report of pain in his back, radiating to his knees.  Physical examination documented normal bilateral lower extremity strength and muscle tone, steady gait without assistance, and full range of motion of the bilateral lower extremities.

The Veteran presented for a VA examination to evaluate the severity of his left knee in July 2013.  He reported left knee pain generalized under the kneecap; cracking; popping; difficulty squatting, kneeling, and ascending stairs; being bothered on inclines or uneven ground; stiffness with cold weather; and weakness and giving way.  He denied any catching or locking, any left knee surgery, or use of any assistive devices for locomotion.  He reported experiencing left knee flare-ups in which he needed to cease activity and rest.  

Left knee range-of-motion testing revealed flexion to 140 degrees with objective evidence of painful motion at 140 degrees and full extension to 0 degrees.  Following repetitive-use testing, there was no change in left knee range of motion.  The examiner identified weakened movement, excess fatigability, and pain on movement as contributing to functional loss or impairment of the left knee.  Other left knee examination findings included pain on palpation; normal muscle strength; normal knee stability anteriorly, posteriorly, and medial-laterally; no evidence or history of recurrent patellar subluxation/dislocation; and no evidence of left knee arthritis or patellar subluxation on imaging studies.  The examiner summarized the functional impact of the Veteran's left knee patellofemoral pain syndrome on his ability to work as "repetitive squatting, kneeling, stooping, bending, climbing, and traversing inclines and uneven ground will cause increased pain and discomfort." 

During a May 2017 VA pain medicine visit to evaluate multiple areas of pain, the Veteran was observed ambulating to the examination room with a steady gait and without assistance.  

During a September 2017 VA examination, the Veteran complained of chronic left knee pain with long standing, running, squatting, kneeling, and climbing stairs or a ladder; popping; and frequent locking.  He did not report flare-ups of left knee symptoms and denied having any left knee surgery.  He disclosed using a walker for his back disability.

Range-of-motion testing was conducted for both knees and revealed flexion to 140 degrees and full extension to 0 degrees bilaterally with no evidence of pain on active or passive motion, pain with weight-bearing or nonweight-bearing, or pain on palpation.  Following repetitive-use testing there was no loss of range of motion.  The examiner also found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength was normal bilaterally with no muscle atrophy; there was no knee ankylosis; joint stability testing revealed no instability; and there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  The examiner concluded the Veteran had no other knee impairments such as recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, any other tibial or fibular impairment, or meniscus (semilunar cartilage) condition.  In addition to left knee patellofemoral pain syndrome, the examiner diagnosed left knee strain.

Having considered the medical and lay evidence of record, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's left knee disability.  Throughout the appeal, the Veteran had full range of motion of his left knee with pain documented at the endpoint of flexion at 140 degrees on VA examination in July 2013 and no evidence of left knee arthritis on imaging studies.  

A higher rating, or separate compensable rating based on limitation of flexion or recurrent subluxation or lateral instability, is not warranted because at no time during the appeal has the Veteran's left knee disability been manifested by even compensable limitation of flexion or extension, even during periods of flare-ups or after repetitive use; ankylosis of the knee; malunion of the femur with moderate knee disability; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; or impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5255, 5256, 5257, 5258, 5260, 5261, 5262.  Therefore, the claim for a rating in excess of 10 percent for the left knee disability must be denied.

D. All Claims

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), but concludes they are not warranted beyond those currently assigned for right and left lower extremity radiculopathy or for the lumbar spine, left shoulder, or left knee disabilities because the evidence of record does not support higher ratings than those assigned during any applicable time period.  Therefore, the assigned ratings for the low back, right and left lower extremity radiculopathy, left shoulder, and left knee disabilities are proper throughout the appeal period, and higher ratings for those disabilities are denied.

The Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case, a TDIU has been established, effective November 7, 2008, and remained in effect until June 14, 2013 when the Veteran's combined evaluation for compensation based on service-connected disabilities totaled 100 percent.  Moreover, the Veteran has not raised any other issues with respect to the increased rating claims on appeal, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher or separate ratings than those assigned, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.



ORDER

Entitlement to a rating in excess of 40 percent for degenerative arthritis of the thoracolumbar spine is denied.

Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy and/or sciatica prior to September 24, 2010 and in excess of 20 percent thereafter is denied.

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy and/or sciatica prior to September 24, 2010 and in excess of 20 percent thereafter is denied.

Entitlement to a rating in excess of 20 percent for left shoulder impingement syndrome with rotator cuff tendinitis, status post anterior labral tear repair, and traumatic arthritis is denied.

Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


